Citation Nr: 1720363	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-41 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for radiculopathy of the right lower extremity for the period prior to January 11, 2011 and to a rating in excess of 10 percent beginning on January 11, 2011.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Labi, Associate Counsel





INTRODUCTION

The Veteran served on active duty from April 1983 to July 1992.

This matter comes to the Board of Veterans Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.

This matter was previously before the Board in February 2014 at which time it was remanded for additional development to include the scheduling of a new VA examination.  Accordingly, in July 2015, the Veteran underwent a VA examination for his radiculopathy of the right lower extremity disability.  It is now returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.

REMAND

The Veteran contends that his service-connected radiculopathy of the right lower extremity disability is more disabling than currently evaluated.  After a review of the claims folder, the Board finds that a remand of the Veteran's rating claim is required to allow for further development of the record.

The Veteran was provided VA examinations in connection with his radiculopathy of the right lower extremity in March 2009 and July 2015.  In the Veteran's March 2017 Post-Remand Brief, he contends that his condition has worsened since the last VA examination.  He contends that the objective medical evidence warrants a higher evaluation for the claimed condition.  A remand is necessary to ensure that the record contains evidence of the current severity of the Veteran's service-connected radiculopathy of the right lower extremity disability.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for a VA examination to determine the current severity of his service-connected radiculopathy of the right lower extremity.  The examiner must review the claims file in conjunction with the examination.  Any indicated evaluations, studies, and tests, must be accomplished and the results must be included in the examination report.  The examiner must identify all symptoms that are associated with the Veteran's service-connected radiculopathy of the right lower extremity.

The examiner should specifically indicate whether the Veteran's radiculopathy of the right lower extremity more nearly approximates mild, moderate, moderately severe, or severe nerve impairment.  The nerves affected should be specifically identified and, for each nerve affected, the disability should be described in this manner.  It should also be noted whether he has marked muscular atrophy, incomplete paralysis of the sciatic nerve; or complete paralysis of the sciatic nerve (i.e., the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost).  Additionally, any marked muscular atrophy or functional impairment of the right leg deemed to be associated with the Veteran's service-connected radiculopathy of the right lower extremity must be identified.

Also, the examiner must comment on the functional impairment caused by the Veteran's right lower extremity.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3.  If the benefits sought on appeal are not granted in full, the AOJ must issue a supplemental statement of the case, allow an appropriate opportunity to respond, and then return the appeal to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


